Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Nuvo Riverside, LLC, a Florida limited liability company (“Seller”), and SST IV
Acquisitions, LLC, a Delaware limited liability company (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. That certain tract of land located at 10384 Riverside Drive, Palm
Beach Gardens, Florida 33410, containing approximately 1.61 acres of land, and
being more particularly described on Exhibit “A” attached hereto and made a part
hereof (herein, the “Land”).

(b) Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. All improvements and related amenities to be hereafter
constructed on the Land by Seller in accordance with the plans and
specifications set forth on Schedule “B” attached hereto and incorporated herein
(the “Plans and Specifications”), to contain 77,275 net rentable square feet of
storage space and 767 rental units (herein, the “Improvements”), +/- 1.5%,
without change in the Purchase Price. Notwithstanding the foregoing in the event
the net rentable square footage of the Improvements increases or decreases by
more than 1.5% and up to 5%, the Purchase Price shall be increased or decreased,
as applicable, by $245.00 per square foot for the corresponding increase or
decrease of net rentable square feet from 77,275. Any increase or decrease to
the square footage of the Improvements from that set forth in the Plans and
Specifications shall be subject to Purchaser’s prior written consent, which may
be granted or withheld in Purchaser’s sole discretion.

(e) Leases. Seller’s interest under (i) all written leases, occupancy agreements
and rental agreements for rental units in the Property hereafter entered into by
or on behalf of Seller in accordance with the terms of this Agreement
(collectively, the “Leases”), including all tenant leasing files, together with
all tenant security deposits held by Seller on the Closing Date (as defined in
Section 6.1 of this Agreement), (ii) all cellular tower leases relating to the
Property, if any, hereafter entered into by Seller in accordance with the terms
of this Agreement (the “Tower Leases”), and (iii) all billboard leases relating
to the Property, if any, hereafter entered into by Seller in accordance with the
terms of this Agreement (the “Billboard Leases”).



--------------------------------------------------------------------------------

(f) Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property, if any, now or
hereafter owned by Seller and located on or about the Land and the Improvements
(the “Tangible Personal Property”), including any and all items of Personal
Property set forth in the Plans and Specifications.

(g) Contracts. Seller’s interest under the “Contracts” (as defined below), if
any.

(h) Intangible Property. All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all “yellow page”
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone and telecopy numbers, (iv) the Plans and Specifications, (v) all
licenses, permits, engineering plans and landscape plans, (vi) all assignable
warranties and guarantees relating to the Property or any part thereof, and
(vii) all internet websites and other internet related property rights owned by
Seller and/or any affiliate thereof and relating to the Property, including the
website information, paid search campaigns and local listing information listed
on Exhibit “J” attached hereto.

2.

PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Eighteen Million Nine Hundred Thousand and no/100 Dollars
($18,900,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Title Company on the Closing Date
in accordance with wire transfer instructions to be provided by the Title
Company.

3.

EARNEST MONEY

3.1 Earnest Money.

(A) Purchaser shall deliver to Old Republic National Title Insurance Company,
2300 Maitland Center Parkway, Suite 140, Maitland, Florida 32751, Attn: Cher
Tauscher (the “Title Company”), within three (3) business days after the
“Effective Date” (as defined below), an earnest money deposit (the “Initial
Deposit”) in the amount of Two Hundred Fifty Thousand and no/100 Dollars
($250,000.00). In the event that Purchaser delivers the “Closing Notice” (as
defined in Section 4.1.1 of this Agreement) to Seller, then within three
(3) business days following the expiration of the “Approval Period” (as defined
in Section 4.1.1 of this Agreement), Purchaser shall make an additional deposit
(the “Additional Deposit”) with the Title Company in the amount of Two Hundred
Fifty Thousand and no/100 Dollars ($250,000.00).

(B) The Initial Deposit, together with the Additional Deposit, if delivered
hereunder, and together with all interest accrued thereon, are herein
collectively called the “Earnest Money”. The Initial Deposit and the Additional
Deposit, if made, shall be invested by the Title Company in an FDIC-insured,
interest-bearing account as Purchaser shall direct upon receipt of an executed
IRS Form W-9 from Purchaser. If the sale of the Property is consummated under
this Agreement, the Earnest Money shall be paid to Seller and applied as a
credit against the Purchase Price at Closing. If Purchaser terminates this
Agreement in accordance with any right to terminate granted to Purchaser by the
terms of this Agreement, the Earnest Money shall be returned to Purchaser by the
Title Company.

 

2



--------------------------------------------------------------------------------

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) business days after the Effective Date and to the
extent in Seller’s possession, true, correct, complete and legible copies of all
of the due diligence items listed on Schedule “A” attached hereto and
incorporated herein with respect to the Property (collectively, the “Due
Diligence Items”). Seller shall provide Purchaser with written notice at such
time as Seller determines that all Due Diligence Items have been delivered to
Purchaser (the “Due Diligence Delivery Notice”). Within two (2) business days
following Purchaser’s receipt of the Due Diligence Delivery Notice, Purchaser
shall confirm in writing to Seller, if such be the case, that all required Due
Diligence Deliveries have been received by Purchaser, in which event the date
that Purchaser receives the Due Diligence Delivery Notice shall be deemed to be
the “Due Diligence Receipt Date” (herein so called) for all purposes of this
Agreement. In the event, however, that Purchaser determines that it has not been
provided with all of the Due Diligence Items, then Purchaser shall provide
Seller with written notice thereof (the “Missing Due Diligence Notice”), within
two (2) business days following Purchaser’s receipt of the Due Diligence
Delivery Notice, enumerating with specificity in such notice which Due Diligence
Items have not been provided by Seller (the “Missing Due Diligence Items”).
Within two (2) business days following Seller’s receipt of the Missing Due
Diligence Notice, Seller shall provide Purchaser with the Missing Due Diligence
Items, together with written notice confirming such delivery (the “Missing Due
Diligence Delivery Notice”). Within two (2) business days following Purchaser’s
receipt of the Missing Due Diligence Delivery Notice, accompanied by all missing
Due Diligence Items, Purchaser shall confirm in writing to Seller that Purchaser
has received all required Due Diligence Items, in which event the date that
Purchaser receives the Missing Due Diligence Delivery Notice, accompanied by all
missing Due Diligence Items, shall be deemed to be the Due Diligence Receipt
Date for all purposes of this Agreement. Notwithstanding the foregoing or
anything to the contrary contained in this Agreement, Purchaser may request
additional information, documentation or materials concerning the Property from
Seller at any time after the Effective Date, and Seller agrees to use
commercially reasonable efforts to provide such additional information,
documentation or materials to Purchaser, provided it is within Seller’s
possession or under its control, and further provided that the delivery or
non-delivery of any such item shall in no manner extend the Approval Period.
Notwithstanding the foregoing provisions of this Section 4.1, should Seller
(i) fail to timely deliver the Due Diligence Delivery Notice to Purchaser, as
required above, or (ii) fail to timely deliver the Missing Due Diligence
Delivery Notice and/or the Missing Due Diligence Items to Purchaser, as required
above, then the Due Diligence Receipt Date shall not occur until Purchaser so
acknowledges in writing, and until such time as Purchaser so acknowledges the
occurrence of the Due Diligence Receipt Date, Purchaser shall be entitled to
terminate this Agreement upon written notice to Seller, whereupon this Agreement
automatically shall terminate, the Earnest Money shall be returned by the Title
Company to Purchaser, without the consent or joinder of Seller being required
and notwithstanding any contrary instructions which might be provided by Seller,
and neither party shall have any further obligations hereunder except for such
obligations which by their terms expressly survive the termination of this
Agreement (the “Surviving Obligations”) .

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the Forty-Fifth (45th) day following the
Due Diligence Receipt Date (the “Approval Period”), the following matters shall
be conditions precedent to Purchaser’s obligations under this Agreement:

(a) Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

 

3



--------------------------------------------------------------------------------

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser’s sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events
terminating this Agreement, immediately following written request from Purchaser
to the Title Company, the Title Company shall return all of the Earnest Money to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller.

4.1.2 Title Commitment. Seller shall convey good and marketable fee simple title
to the Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” (defined below). Within five (5) days following the Effective
Date, Seller shall obtain, at its sole cost and expense, and deliver to
Purchaser, a title commitment (the “Title Commitment”) for an ALTA Owner’s
Policy of Title Insurance (the “Title Policy”), issued by Gray Robinson, P.A.
(the “Title Agent”) on behalf of the Title Company, insuring good and marketable
fee simple title to the Property, together with legible copies of all exceptions
listed therein. Purchaser shall have ten (10) days following its receipt of the
Title Commitment, legible copies of all exceptions listed therein and the
“Survey” (defined below), to deliver to Seller written notice of Purchaser’s
objections to title (the “Title Objection Letter”). Seller shall have the right,
but not the obligation, to cure Purchaser’s objections to title; subject,
however, to Seller’s obligation to remove all “Monetary Liens” (as defined
below) by Closing. Seller shall notify Purchaser in writing within five (5) days
following Seller’s receipt of the Title Objection Letter concerning which title
objections, if any, Seller has agreed to cure. In the event that Seller does not
undertake to cure all of the objections in the Title Objection Letter to
Purchaser’s sole satisfaction (or does not timely respond to the Title Objection
Letter), then Purchaser shall have the right for five (5) days after receipt of
Seller’s response to the Title Objection Letter (or five (5) days following the
expiration of the period within which Seller was to so respond) to either
(i) waive any such title objection in writing and proceed to Closing (in which
event such waived title objection shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii) terminate this Agreement upon written
notice to Seller and receive an immediate refund of the Earnest Money, without
the consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, in which event neither party
hereto shall have any further obligations under this Agreement except for the
Surviving Obligations. All exceptions set forth in Schedule B of the Title
Commitment which are not objected to by Purchaser (including matters initially
objected to by Purchaser which objections are subsequently waived in writing),
exclusive of preprinted exceptions, are herein collectively called the
“Permitted Encumbrances”. In the event that any update to the Title Commitment
or Survey, including any update to the Title Commitment or Survey following
“Substantial Completion of the Work” and/or “Completion of the Work” (as defined
in Section 5.7 below), indicates the existence of any liens, encumbrances or
other defects or exceptions (the “Unacceptable Encumbrances”) which are not
shown in the initial Title Commitment or Survey and that are unacceptable to
Purchaser, in its reasonable discretion such that the Unacceptable Encumbrances

 

4



--------------------------------------------------------------------------------

would adversely impact the development and use of the property for Purchaser’s
intended use, Purchaser shall, within five (5) days after receipt of any such
update to the Title Commitment or Survey, notify Seller in writing of its
objection to any such Unacceptable Encumbrance (the “Unacceptable Encumbrance
Notice”). Notwithstanding anything to the contrary contained herein, Seller
shall have no obligation to take any steps or bring any action or proceeding or
otherwise to incur any expense whatsoever to eliminate or modify any of the
Unacceptable Encumbrances; provided, however, that Seller shall, prior to
Closing, eliminate by paying, bonding around or otherwise discharging in a
manner satisfactory to Purchaser (i) any Unacceptable Encumbrances that arise
by, through or under Seller, (ii) any exceptions that arise in connection with
construction of the Improvements, and (iii) any mortgages, deeds of trust, deeds
to secure debt, mechanics’ liens or monetary judgments that appear on the Title
Commitment (“Monetary Liens”). In the event Seller is unable, unwilling or for
any reason fails to eliminate or modify all of the Unacceptable Encumbrances to
the reasonable satisfaction of Purchaser (other than the Unacceptable
Encumbrances and Monetary Liens required to be removed by Seller in accordance
with the preceding sentence), Purchaser may terminate this Agreement by
delivering notice thereof in writing to Seller by the earliest to occur of
(i) the Closing Date, (ii) five (5) days after Seller’s written notice to
Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto. Upon a termination of this
Agreement pursuant to the immediately preceding sentence, (a) the Earnest Money
shall be returned to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller and (b) neither party shall have any further obligations hereunder
other than the Surviving Obligations.

4.1.3 City of Palm Beach Gardens Development Order. Seller has informed
Purchaser that the Property is subject to that certain City of Palm Beach
Gardens Ordinance No. 12-2017 and Resolution No. 22-2017, which shall be
reviewed by Purchaser during the Approval Period. The foregoing Development
Order shall be considered a Permitted Encumbrance if Purchaser does not
terminate this Agreement during the Approval Period. In addition, Purchaser
agrees to cooperate with Seller after Closing, at no additional cost or
liability to Purchaser and so long as Purchaser’s development is not interfered
with, so that Seller can comply with the requirements contained in the
Development Order for the development of Seller’s adjacent property. The
foregoing covenant shall survive the Closing.

4.1.4 Property Owner’s Association. Seller has informed Purchaser that the
Property will be subject to that certain Declaration of Covenants, Conditions,
Restrictions and Easements for the Business Center At The Gardens, which shall
be reviewed by Purchaser in connection with Purchaser’s title review under
Section 4.1.2 above. The foregoing Declaration shall be considered a Permitted
Encumbrance if Purchaser does not terminate this Agreement during the Approval
Period.

4.1.5 Survey. Within five (5) days following the Effective Date, Purchaser shall
order a current survey of the Property (the “Survey”), which shall be in form
reasonably acceptable to Purchaser and shall include the following ALTA/ACSM
Land Title Survey Table A Items: 1, 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9,
10(a), 11(b), 13, 14, 16, 17, 18, 19 and 20(a). Additionally, within five
(5) days following “Substantial Completion of the Work” (as defined in
Section 5.7 below), Purchaser shall order a current as-built survey of the
Property (the “Updated Survey”), dated subsequent to the date of completion of
the Improvements, reflecting the location of the completed Improvements, all
ALTA/ACSM Land Title Survey Table A Items referenced in the preceding sentence,
and otherwise in form reasonably satisfactory to Purchaser. All costs and
expenses relating to the Survey and the Updated Survey, including all revisions
thereto, shall be borne by Purchaser.

4.2 Inspection. During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date),
Purchaser may inspect, test, and survey: (a) the Property and any and all
portions thereof, including physical and mechanical inspections, (b) all
financial

 

5



--------------------------------------------------------------------------------

and other records pertaining to the operation of the Property, including, but
not limited to, all books, records, documents, accounting and management reports
of Seller, and (c) originals of all Leases and Contracts. Notwithstanding the
foregoing, Purchaser must obtain Seller’s prior written approval of the scope
and method of any environmental testing or investigation (other than a Phase I
environmental site assessment, which shall require no consent or approval of any
kind), prior to Purchaser’s commencement of such inspections or testing. Seller
shall cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and surveys.
Purchaser, at Purchaser’s sole expense, shall repair any and all damage
resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 4.2, and
Purchaser shall indemnify, defend and hold Seller harmless for, from and against
all claims for bodily injury or property damage which may be asserted against
Seller arising out of the tests, studies, inspections and investigations
performed by Purchaser hereunder, excluding the discovery of pre-existing
conditions on the Property, which obligation of indemnification shall survive
the Closing or termination of this Agreement. Prior to any entry onto the
Property by Purchaser or any of its agents, Purchaser shall furnish Seller with
evidence that Purchaser maintains a policy of general liability insurance
providing premises/operations coverage included under the per occurrence/general
aggregate coverage, having a combined single limit liability of not less than
$1,000,000, naming Seller as an additional insured. All entries onto the
Property by Purchaser shall be preceded by not less than 24 hours prior notice
to Seller, which may be verbal.

4.3 Seller’s Representations and Warranties.

(a) Seller represents and warrants to Purchaser that:

(i) Seller owns good and marketable fee simple title to the Property, and no
party has the right or option to acquire all or any portion of the Property,
other than Purchaser pursuant to the terms of this Agreement,

(ii) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(iii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iv) there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property,

(v) Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(vi) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

 

6



--------------------------------------------------------------------------------

(vii) there are no service contracts, equipment leases and/or maintenance
agreements affecting the Property, other than Contracts, if any, hereafter
approved in writing by Purchaser pursuant to Section 5.3 below,

(viii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(ix) there are and will be no parties in possession of, or claiming any
possession to, any portion of the Property, other than tenants under Leases, if
any, hereafter approved in writing by Purchaser pursuant to Section 5.3 below,
as reflected on the rent roll to be provided by Seller to Purchaser at Closing
(the “Rent Roll”),

(x) at Closing there will be no unpaid bills or claims in connection with any
construction or repair of the Property by or on behalf of Seller that could
result in the filing of a lien against the Property,

(xi) the Rent Roll shall be true, correct and complete in all material respects
and no concessions, discounts or other periods of free or discounted rent shall
have been given other than those reflected on such Rent Roll,

(xii) to Seller’s knowledge, all information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, is true, correct and complete in all material
respects,

(xiii) Subject to any matters disclosed in Seller’s environmental report dated
March 13, 2017, prepared by Terracon Consultants, Inc. (the “Existing
Environmental Report), a copy of which shall be provided by Seller to Buyer as
part of the Due Diligence Items, Seller has no knowledge, and has received no
notice, regarding any environmental contamination on, at or adjacent to the
Property,

(xiv) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xvi) the Improvements will be, and as of the Closing Date shall have been,
constructed strictly in accordance with the Plans and Specifications, with no
defects in the drainage systems, foundations, roofs, walls, superstructures,
plumbing, air conditioning and heating equipment, electrical wiring, boilers,
hot water heaters or other portions of the Property,

(xvii) the Improvements, following completion, shall be free from the presence
or suspected presence of any form of mold, including those producing mycotoxins,
specifically including, but not limited to, Aspergillus, Penicillium, and
Stachybotrys,

(xviii) to the best of Seller’s knowledge and subject to any matters disclosed
in the Existing Environmental Report, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance

 

7



--------------------------------------------------------------------------------

with “Environmental Requirements” (as defined below) or otherwise adversely
affect the Property, and there are no “Hazardous Materials” (as defined below)
on, in or under the Property in quantities that require reporting, investigation
or remediation under Environmental Requirements,

(xix) On or before Closing, Seller shall obtain all necessary certificates,
licenses and other approvals, governmental and otherwise, necessary for the
operation of the Property and the conduct of its business and all required
zoning, building code, land use, environmental and other similar permits or
approvals, all of which, as of the Closing, shall be in full force and effect
and not subject to revocation, suspension, forfeiture or modification,

(xx) The Property is legally compliant and conforms with all applicable zoning
laws, rules and regulations,

(xxi) Seller is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other
similar requirements contained in the rules and regulations of the office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”). Neither Seller nor any
beneficial owner of Seller (a) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to the Executive Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Foreign Asset Orders (such lists are collectively referred to as the
“OFAC Lists”) or (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in the Foreign Asset Orders; or
(c) is owned or controlled by, or acts for or on behalf of, any person on the
OFAC Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Foreign Asset Orders, or any
other anti-terrorism or anti-money laundering laws or regulations, including,
without limitation, the Bank Secrecy Act, as amended, or the Money Laundering
Control Act of 1986, as amended,

(xxii) There are no Leases, Tower Leases or Billboard Leases affecting the
Property other than those approved in writing by Purchaser, and

(xxiii) Not less than five (5) days prior to the expiration of the Approval
Period Seller shall have (a) obtained, and provided Purchaser with copies of,
all building permits and other governmental approvals as may be necessary to
commence and complete construction of the Improvements (collectively, the
“Building Permit Information”), and (b) obtained all necessary financing to
enable Seller to complete construction of the Improvements; provided, however,
that in the event that Seller is unable to provide the Building Permit
Information to Purchaser at least five (5) days prior to the expiration of the
Approval Period, then the Approval Period automatically shall be extended
through and including the fifth (5th) day following the date that Seller
provides Purchaser with the Building Permit Information.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser so
as to be effective and deemed given as of the Closing Date. All of the foregoing
representations and warranties expressly shall survive the Closing.

(b) For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the

 

8



--------------------------------------------------------------------------------

Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any regulations promulgated
under CERCLA; (ii) any “hazardous waste” as now or hereafter defined in the
Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.) (“RCRA”) or
regulations promulgated under RCRA; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.); (iv) gasoline, diesel fuel, or
other petroleum hydrocarbons; (v) asbestos and asbestos containing materials, in
any form, whether friable or non-friable; (vi) polychlorinated biphenyls;
(vii) radon gas; (viii) any radioactive material, including any “source
material”, “special nuclear material” or “byproduct material”, as now or
hereafter defined in 42 U.S.C. §2011 et seq.; and (ix) any additional substances
or materials which are now or hereafter classified or considered to be hazardous
or toxic under “Environmental Requirements” (as defined below) or the common
law, or any other applicable laws relating to the Property. Hazardous Materials
shall include, without limitation, any substance, the presence of which on the
Property, (A) requires reporting, investigation or remediation under
Environmental Requirements; (B) causes or threatens to cause a nuisance on the
Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Property or adjacent property; or (C) which,
if it emanated or migrated from the Property, could constitute a trespass.
Further, for purposes of this Agreement, “Environmental Requirements” shall mean
all laws, ordinances, statutes, codes, rules, regulations, agreements,
judgments, orders, and decrees, now or hereafter enacted, promulgated, or
amended, of the United States, the states, the counties, the cities, or any
other political subdivisions in which the Property is located, and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the owner of the Property, the Property, or the use of the Property, relating to
pollution, the protection or regulation of human health, natural resources, or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

4.4 Conditions Precedent to Closing. It shall be a condition precedent to
Purchaser’s obligations to consummate this transaction that (a) all
representations and warranties made herein by Seller are true and correct in all
respects as of the Closing Date, and all covenants made by Seller herein are
fully complied with, (b) as of the Closing Date, there shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings that could adversely affect the operation or value of the
Property or Seller’s ability to perform its obligations under this Agreement,
(c) as of the Closing Date, there shall have been no material adverse change in
the Property or in any of the items reviewed by Purchaser during the Approval
Period, including without limitation the Due Diligence Items, and (d) as of the
Closing Date, the Improvements shall have been constructed strictly in
accordance with the Plans and Specifications, free from any liens or other
claims, and all required certificates of occupancy shall have been issued with
respect thereto; failing which, Purchaser, at its option, and in addition to any
other remedy available, shall be entitled to terminate this Agreement and
receive a return of the Earnest Money.

5.

COVENANTS OF SELLER

5.1 Insurance. From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its full replacement cost against
fire and other hazards covered by extended coverage endorsement, including at
all time maintaining builder’s risk insurance at completed value, with wind and
flood coverage, and carry commercial general liability insurance against claims
for bodily injury, death and property damage occurring in, on or about the
Property, in an amount not less than Three Million and no/100 Dollars
($3,000,000.00), and to pay all premiums for such insurance prior to the
applicable due dates.

 

9



--------------------------------------------------------------------------------

5.2 Operation of Property. Following completion of the Improvements, and through
and including the Closing Date, Seller agrees to operate and maintain the
Property in the normal course of business and in a commercially reasonable
manner.

5.3 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party service
contracts which are approved by Purchaser, in writing, in Purchaser’s sole
discretion (herein, the “Contracts”).

5.4 Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any leases, including Tower
Leases and Billboard Leases, without Purchaser’s prior written consent, to be
granted or withheld in Purchaser’s sole discretion, or (ii) amend, terminate or
accept the surrender of any leases, including Tower Leases and Billboard Leases,
if any, or directly or indirectly grant any discounts or rental concessions to
any tenant of the Property, without the prior written consent of Purchaser which
may be granted or withheld in Purchaser’s sole discretion. Seller represents and
warrants to Purchaser that (i) no leases have been or shall be entered into with
any party that, directly or indirectly, has an ownership interest in Seller, or
is otherwise in any manner affiliated with Seller (an “Affiliate”), and (ii) all
future leases shall be entered into only with third parties that are unknown to
Seller, any Affiliate of Seller, and their respective officers, directors,
principals, managers, members, partners, shareholders, agents and/or
representatives. Additionally, following completion of the Improvements, Seller
agrees to enter into leases provided to Seller by Purchaser, which shall be on
terms and conditions, and on such form lease, as may be satisfactory to
Purchaser, in its sole discretion.

5.5 Listing of Property for Sale. From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, the
Property with any broker or otherwise solicit or make or accept any offers to
sell the Property or enter into any contracts or agreements, including back-up
contracts, regarding any disposition of the Property.

5.6 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

5.7 Construction of Improvements.

(a) Seller’s Construction Obligations. Seller shall at all times diligently
prosecute “Completion of the Work” (as hereinafter defined), including
construction of the Improvements (the “Work”) with all due diligence strictly in
accordance with the Plans and Specifications and otherwise in accordance with
this Agreement. Seller agrees to deliver Completion of the Work no later than
four hundred twenty (420) days after the Effective Date (the “Outside Completion
Date”). No changes may be made to the Plans and Specifications without the
express prior written consent of Purchaser, which may be granted or withheld in
Purchaser’s sole discretion. Notwithstanding the foregoing, Seller shall have
the right to extend the Outside Completion Date for two (2) periods of 30 days
each upon written notice to Buyer delivered not less than ten (10) days prior to
the original Outside Completion Date, as may be extended.

(b) Substantial Completion of Work. At such time as Seller determines that
“Substantial Completion of the Work” (as defined below) has occurred, Seller
shall provide Purchaser with written notice thereof. Within ten (10) days
following Purchaser’s receipt of such notice, Seller and

 

10



--------------------------------------------------------------------------------

Purchaser shall perform a walk-through of the Improvements and, based upon such
walk-through, Purchaser shall prepare a detailed punchlist (the “Punchlist”),
setting forth items to be corrected or otherwise completed by Seller. For
purposes of this Section 5.7(b), “Substantial Completion of the Work” shall mean
the stage in the progress of the Work when the Work is sufficiently complete in
accordance with the Plans and Specifications so that the Improvements can be
occupied for their intended use.

(c) Completion of the Work. The term “Completion of the Work” shall mean the
date upon which all of the following shall have occurred, as acknowledged by
Purchaser in writing:

 

  (i) Seller shall have provided Purchaser with evidence satisfactory to
Purchaser that all utilities required by the Plans and Specifications have been
installed and are fully operational;

 

  (ii) the Work shall have been completed in accordance with the Plans and
Specifications, all applicable laws, ordinances, codes, rules and regulations,
including without limitation, building codes and standards, and the architect
and structural engineer of record (as to foundations and slabs) shall have
provided substantial completion certificates to Purchaser in form reasonably
satisfactory to Purchaser;

 

  (iii) a temporary or final certificate of occupancy (the “Certificates of
Occupancy”) shall have been issued for the Property by the City of Palm Beach, a
copy of which shall have been provided to Purchaser, provided that in the case
of a temporary certificate of occupancy, such certificate shall permit the
operation and leasing of the Property by Purchaser without conditions;

 

  (iv) any and all assessments, public or private, special or general, arising
out of or in connection with, or in any manner pertaining to, the prosecution of
the Work or any portion thereof, including, but not limited to, paving
assessments and/or liens and assessments for or relating to the construction of
sewer, water, electric or other utility facilities, shall have been paid in
full, or will be paid in full on the Closing Date and Seller shall have
delivered to Purchaser evidence of the same;

 

  (v) all amounts due to contractors, subcontractors and material suppliers with
respect to the Work shall have been paid in full, and no liens shall have been
filed or threatened with respect to the Work nor any claims made which could
result in a lien being filed against the Property;

 

  (vi) Seller shall have provided Purchaser with conditional lien waivers or
final lien waivers from the general contractor and each subcontractor and
supplier of material with respect to the Work. If conditional lien waivers are
provided, Seller shall provide Purchaser with final lien waivers from the
general contractor and each subcontractor and supplier of material with respect
to the Work at Closing.

 

  (vii) Seller shall have provided Purchaser with the Updated Survey, in form
satisfactory to Purchaser, reflecting completion of the Work;

 

  (viii) Seller shall have completed all work set forth on the Punchlist to
Purchaser’s reasonable satisfaction; and

 

  (ix) The Land and Improvements shall be in a neat, clean and orderly
condition, with no debris, trash or construction equipment located thereon.

 

11



--------------------------------------------------------------------------------

5.8 Management of Property. It is understood and agreed that the Property shall
be managed by a party designated by Purchaser (the “Property Manager”), pursuant
to the terms of a management agreement (the “Management Agreement”) to be
entered into and executed by Seller and Property Manager, upon Purchaser’s
request. The Management Agreement shall be in form reasonably acceptable to
Seller and Purchaser, and shall provide for a management fee equal to 6% of
monthly gross revenues. In this regard, Seller agrees that, prior to Closing and
following execution of the Management Agreement, the Property Manager shall be
permitted to enter into lease agreements with space tenants, on Seller’s behalf,
which leases shall be in form and upon terms satisfactory to Purchaser.

5.9 Signage. Seller agrees that Purchaser shall be entitled to install temporary
signage on the Land at any time following the Effective Date announcing the self
storage facility to be constructed on the Land. Seller further agrees that at
any time following the Effective Date, Purchaser shall have the right to add
permanent signage to the Land and the Improvements, at Purchaser’s discretion,
subject to any applicable governmental requirements.

5.10 Assignment of Contractor Warranties. At the Closing, Seller shall assign to
Purchaser all warranties and guaranties under that certain Construction Contract
(the “Construction Agreement”), by and between Seller, as owner, and Seller’s
general contractor to be determined during the Approval Period (“Contractor”),
as general contractor, a copy of which shall be incorporated herein as Exhibit
“E” by Amendment to this Purchase and Sale Agreement prior to the expiration of
the Approval Period, covering the construction of the Improvements, pursuant to
an Assignment of Contractor Warranties in form attached hereto as Exhibit “F”
and incorporated herein (the “Assignment of Contractor Warranties”). The
Construction Agreement shall not be modified, amended or terminated in any
respect without Purchaser’s prior written consent, which may be granted or
withheld in Purchaser’s sole discretion.

5.11 Assignment of Subcontractor Warranties. At the Closing, Seller shall cause
Contractor to assign to Purchaser, pursuant to an Assignment of Subcontractor
Warranties in form attached hereto as Exhibit “G” and incorporated herein (the
“Assignment of Subcontractor Warranties”), all of Contractor’s rights with
respect to the “Subcontractor Warranties” (as defined in the Assignment of
Subcontractor Warranties).

5.12 Assignment of Architect’s Warranties. At the Closing, Seller shall cause
Farmer Architecture, Inc. (“Architect”), to assign to Purchaser, pursuant to an
Assignment of Architect’s Warranties in form attached hereto as Exhibit “H” and
incorporated herein (the “Assignment of Architect’s Warranties”), all of
Seller’s rights with respect to the “Architect’s Warranties” (as defined in the
Assignment of Architect’s Warranties).

5.13 Seller Warranty. At the Closing, Seller shall deliver to Purchaser a
construction warranty (the “Seller’s Construction Warranty”), in the form
attached hereto as Exhibit “I” and incorporated herein, warranting the
Improvements to be free from defects in materials or workmanship for a period of
twelve (12) months following the Closing Date (the “Warranty Period”). At
Closing, Seller shall place the sum of $300,000.00 (the “Warranty Escrowed
Funds”), in escrow with the Title Company, pursuant to an escrow agreement in
form reasonably acceptable to Seller and Purchaser, to be held until the later
to occur of (i) the expiration of the Warranty Period, or (ii) final resolution
of any warranty claim made by Purchaser within the Warranty Period. Warranty
Escrowed Funds shall be disbursed to Purchaser in compensation for any Seller
default under Seller’s Construction Warranty. To the extent no warranty

 

12



--------------------------------------------------------------------------------

claim is made by Purchaser prior to the expiration of the Warranty Period, the
Warranty Escrowed Funds shall thereafter be disbursed to Seller, provided that
if such a claim has been made by Purchaser and a balance remains after payment
of all warranty claims from the Warranty Escrowed Funds to Purchaser, said
balance shall be disbursed to Seller.

6.

CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Title Company, located at the address set forth in Section 9.1 hereof, on
the date (the “Closing Date”) that is ten (10) days following Completion of the
Work; provided, however, that in the event Completion of the Work has not
occurred by the Outside Completion Date, then Seller shall be in default under
this Agreement, and Purchaser shall be entitled to pursue any remedies available
to Purchaser under Section 8.1 below. Seller and Purchaser agree that the
Closing shall be consummated through an escrow closing with the Title Company
acting as Title Company, and neither party need be present at Closing.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration. All rents, other amounts payable by the tenants under the Leases,
including the Tower Leases and Billboard Leases, if any, and all other income
with respect to the Property for the month in which the Closing occurs, to the
extent collected by Seller on or before the Closing Date, and real estate and
personal property taxes and other assessments with respect to the Property for
the year in which the Closing occurs, shall be prorated to the Closing Date,
with Purchaser receiving the benefits and burdens of ownership on the Closing
Date. To the extent any such rents, real estate taxes, personal property taxes
and other assessments with respect to the Property are unknown or otherwise not
accounted for at Closing Seller’s obligation to pay Purchaser Seller’s prorata
share of said amounts (as calculated in accordance with the previous sentence)
shall survive Closing. Should any rollback or similar taxes be due and payable
on or after Closing with respect to the transaction contemplated hereby, such
taxes shall be the sole responsibility of Seller, and Seller hereby agrees to
indemnify and hold Purchaser harmless therefrom, which obligations of Seller
expressly shall survive Closing. Utilities shall be canceled by Seller and
reestablished in Purchaser’s name on the Closing Date, if possible; otherwise
utilities shall be prorated at Closing. Any amounts unpaid under the Contracts
which Purchaser elects to assume at Closing shall be prorated between Seller and
Purchaser at Closing.

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases, including the Tower Leases and Billboard Leases, if
any, and all other income from the Property have actually been paid for the
month in which the Closing occurs, the apportionment of such rents and other
amounts and other income shall be upon the basis of such rents, other amounts
and other income actually received by Seller, with Purchaser receiving the
portion of all such rentals attributable to the period from and after Closing,
which proration obligation expressly shall survive Closing. For a period of
thirty (30) days following Closing, if any rents which are delinquent as of
Closing are actually received by Purchaser, in good funds, all such amounts
shall first be applied to post-closing rents and other amounts due to Purchaser
for the period from and after Closing, and the balance shall be paid by
Purchaser to Seller within thirty (30) days following Purchaser’s receipt
thereof, to the extent, and only to the extent, of any rental delinquencies owed
by any such tenant to Seller for the period prior to Closing. Notwithstanding
the foregoing provisions of this Section 6.3(a), all rentals that are received
by Purchaser more than thirty (30) days following Closing shall be retained by
Purchaser, and Seller shall have no rights with respect thereto. If, subsequent
to the Closing, any rents or other income are actually received

 

13



--------------------------------------------------------------------------------

by Seller, Seller shall immediately remit the same, or Purchaser’s prorata share
thereof calculated as aforesaid, to Purchaser. Seller agrees that, after the
Closing, it shall not file any action in an effort to collect any outstanding
rents that remain owing to Seller after the Closing.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration shall allow for
any available discount. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

(c) Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date, (a) any
escrow fees of the Title Company, (b) all recording costs relating to the Deed,
(c) all title insurance costs relating to extended coverage and/or any
endorsements desired by Purchaser with respect to the Title Policy, (d) all
costs relating to the Survey and the Updated Survey, and (e) the fees of
Purchaser’s counsel. Seller shall pay, on the Closing Date, (v) all costs and
expenses of whatsoever nature relating to construction of the Improvements,
(w) all title insurance costs relating to the base Title Policy, (x) all
applicable transfer taxes, grantor’s taxes, documentary stamp taxes and similar
charges relating to the transfer of the Property, (y) all costs and expenses
relating to retirement of any and all indebtedness secured by the Property,
including without limitation prepayment penalties, yield maintenance fees,
defeasance costs and the costs of recording all mortgage cancellations, and
(z) the fees of Seller’s counsel. Purchaser shall receive a credit at Closing
for all security deposits made by tenants under the Leases and for any prepaid
rents and other amounts related to months following the month in which Closing
occurs. Additionally, on the Closing Date, Seller shall leave petty cash in the
amount of Three Hundred and no/100 Dollars ($300.00) on site at the Property,
which amount shall be reimbursed by Purchaser to Seller at Closing as a credit
in favor of Seller on the closing statement.

6.5 Seller’s Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Title Company
reasonably requires to consummate the transactions made the subject of this
Agreement and shall deliver to Purchaser (or cause to be delivered to Purchaser)
the following:

(a) Deed. Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser, in the form attached to this Agreement as Exhibit “B”
and incorporated herein, subject only to the Permitted Encumbrances. The
description of the Land provided with the Updated Survey shall be the
description used in the Deed.

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
(the “Assignment of Personal Property”), in the form attached to this Agreement
as Exhibit “D” and incorporated herein.

 

14



--------------------------------------------------------------------------------

(c) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(d) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended, in form attached to
this Agreement as Exhibit “C” and incorporated herein.

(e) Leases. The originals of all of the Leases, and the Tower Leases and
Billboard Leases, if any.

(f) Contracts. The originals of all of the Contracts.

(g) Termination of Management Agreement. Evidence of the termination of any and
all management agreements affecting the Property, effective as of the Closing
Date, and duly executed by Seller and the property manager.

(h) Affidavit. An affidavit in the form required by the Title Company to remove
any standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

(i) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.3(a).

(j) Title Policy. The Title Policy, issued by Title Agent, as agent for and on
behalf of the Title Company, in the form approved by Purchaser and subject only
to the Permitted Encumbrances; provided that in the event the Title Policy is
not available at Closing, then the Title Company shall provide Purchaser at
Closing, at Purchaser’s option, with either (i) a “marked title commitment”,
committing to issue the Title Policy in the form approved by Purchaser and
subject only to the Permitted Encumbrances, or (ii) a proforma owner’s title
policy, in the form approved by Purchaser and subject only to the Permitted
Encumbrances, with the Title Policy to be delivered to Purchaser as promptly
after Closing as reasonably possible.

(k) Contractor Warranties. The Assignment of Contractor Warranties, executed by
Seller and Contractor;

(l) Subcontractor Warranties. The Assignment of Subcontractor Warranties,
executed by Contractor;

(m) Architect’s Warranties. The Assignment of Architect’s Warranties, executed
by Seller and Architect;

(n) Seller’s Warranties. The Seller’s Construction Warranty; and

(o) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Title Company the following:

 

15



--------------------------------------------------------------------------------

(a) Purchase Price. The Purchase Price (net of the Earnest Money, to be applied
as a credit against the Purchase Price, and subject to adjustment in connection
with prorations, credits and charges hereunder), payment of which shall be made
by wire transfer of immediately available funds to the account of the Title
Company;

(b) Contractor Warranties. The Assignment of Contractor Warranties, executed by
Purchaser;

(c) Subcontractor Warranties. The Assignment of Subcontractor Warranties,
executed by Purchaser;

(d) Architect’s Warranties. The Assignment of Architect’s Warranties, executed
by Purchaser;

(e) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Title Company to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement; and

(f) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement, and otherwise in form satisfactory to Purchaser.

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take all or
any portion of the Property, by eminent domain proceedings or by deed in lieu
thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which event the Earnest Money shall be refunded to Purchaser,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, and neither party shall
have any further right or obligation hereunder, other than the Surviving
Obligations, or (b) consummate the Closing, in which latter event all of
Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

7.2 Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property suffers any damage
equal to or in excess of Seventy Five Thousand and no/100 Dollars ($75,000.00)
prior to the Closing from fire or other casualty, Purchaser may either at or
prior to Closing (a) terminate this Agreement, in which event the Earnest Money
shall be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further right or obligation
hereunder, other than the Surviving Obligations, or (b) consummate the Closing,
in which latter event all of Seller’s right, title and interest in and to the
proceeds of any insurance covering such damage, and including any and all rent
loss insurance proceeds relating to the period from and after the Closing Date,
shall be assigned to Purchaser at the Closing and Purchaser shall receive a
credit against the Purchase Price at Closing in an amount equal to the sum of
(i) Seller’s deductible under its insurance policy and (ii) the amount of any
uninsured or underinsured loss. If the Property suffers any damage less than
Seventy Five Thousand and no/100 Dollars ($75,000.00) prior to the Closing,
Purchaser will consummate the Closing and accept the assignment of the proceeds
of any insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date, plus receive a
credit against the Purchase Price in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss) and there shall be no other reduction in the Purchase Price.

 

16



--------------------------------------------------------------------------------

8.

DEFAULT

8.1 Breach by Seller. Subject to Section 8.3 below, in the event that Seller
fails to consummate this Agreement for any reason, except Purchaser’s default or
a termination of this Agreement by Purchaser or Seller pursuant to a right to do
so under the provisions hereof, Purchaser shall be entitled as its sole and
exclusive remedy to either: (i) pursue the remedy of specific performance of
Seller’s obligations under this Agreement by filing suit for specific
performance within six (6) months of the alleged breach, or (ii) terminate this
Agreement, receive a refund of the Earnest Money, and receive reimbursement from
Seller for all out of pocket expenses incurred by Purchaser and/or any affiliate
of Purchaser in connection with this Agreement, not to exceed the sum of Seventy
Five Thousand and no/100 Dollars ($75,000.00). Notwithstanding anything
contained in this Agreement to the contrary, in the event Seller, directly or
indirectly, sells the Property for a purchase price in excess of the Purchase
Price, within a period of two (2) years following the date of default by Seller
hereunder, including by virtue of the direct or indirect transfer of ownership
interests of Seller, then Seller shall be obligated to pay any such excess
amount to Purchaser, in cash, as additional damages for Seller’s default
hereunder, which obligation shall expressly survive Closing.

8.2 Breach by Purchaser. Subject to Section 8.3 below, in the event that
Purchaser breaches any of its covenants, representations or warranties set forth
in this Agreement, including failure by Purchaser to consummate this Agreement
for any reason, except Seller’s default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
Seller, as its sole and exclusive remedy, may terminate this Agreement and
thereupon shall be entitled to receive the Earnest Money and any interest earned
thereon as liquidated damages (and not as a penalty). Seller and Purchaser have
made this provision for liquidated damages because it would be difficult to
calculate, on the date hereof, the amount of actual damages for such breach, and
Seller and Purchaser agree that the Earnest Money represents a reasonable
forecast of such damages.

8.3 Notice and Cure. In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, (ii) Seller shall only be entitled to receive no more than three
(3) such notices with respect to Seller’s construction obligations under this
Agreement, and (iii) in no event shall any such notice and cure period result in
an extension of the Closing Date or the Outside Completion Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
postage prepaid, addressed to the intended recipient at the address specified
below; (c) on the first business day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address

 

17



--------------------------------------------------------------------------------

specified below, or (d) on the date delivered by facsimile to the respective
numbers specified below, provided confirmation of facsimile is received and
further provided any such facsimile notice shall be sent by one of the other
permitted methods of providing notice on the next succeeding business day. For
purposes of this Section 9.1, the addresses of the parties for all notices are
as follows (unless changed by similar notice in writing given by the particular
party whose address is to be changed):

 

If to Seller:    Nuvo Riverside, LLC    288 North Park Avenue    Winter Park, FL
32789    Attn: Gary Cardamone    Tel: (321) 972-9838    Fax: (407) 641-9045 with
a copy to:    Gray Robinson, P.A.    301 East Pine Street, Suite 1400   
Orlando, Florida 32801    Attn: Gregg R. Lehrer, Esq.    Tel: (407) 843-8880   
Fax: (407) 244-5690 If to Purchaser:    SST IV Acquisitions, LLC    10 Terrace
Road    Ladera Ranch, CA 92694    Attn: H. Michael Schwartz    Tel: (949)
429-6600    Fax: (949) 429-6606 with copies to:    SST IV Acquisitions, LLC   
8235 Douglas Ave #815    Dallas, Texas 75225    Attn: Wayne Johnson    Tel:
(214) 217-9797    Fax: (949) 429-6606; and    Mastrogiovanni Mersky & Flynn,
P.C.    2001 Bryan Street, Suite 1250    Dallas, Texas 75201    Attn: Charles
Mersky, Esq.    Tel: (214) 922-8800    Fax: (214) 922-8801
If to Title Company:            Old Republic National Title Insurance Company   
2300 Maitland Center Parkway, Suite 140    Maitland, FL 32751    Attn: Cheryl
Tauscher    Tel: (407) 647-1915    Fax: (407) 629-9335

9.2 Real Estate Commissions. Neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party.

 

18



--------------------------------------------------------------------------------

Purchaser agrees to indemnify, defend and hold harmless Seller for, from and
against any and all claims, losses, damages, costs or expenses of any kind or
character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Purchaser or on Purchaser’s behalf
with any broker or finder in connection with this Agreement or the transaction
contemplated hereby. Seller agrees to indemnify, defend and hold harmless
Purchaser for, from and against any and all claims, losses, damages, costs or
expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Seller or
on Seller’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby. Notwithstanding anything to the contrary
contained herein, this Section 9.2 shall survive the Closing or any earlier
termination of this Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement, or
the date for performance specified in this Agreement, falls on a Saturday,
Sunday or legal holiday under the laws of the United States or the State of
Florida, then, in such event, the time of such period, or the date for such
performance, shall be extended to the next day which is not a Saturday, Sunday
or legal holiday.

9.7 Governing Law. This Agreement shall be governed by the laws of the State of
Florida and the laws of the United States pertaining to transactions in such
State.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
one or more times, to (i) an affiliate of Purchaser, (ii) an entity in which SS
Growth Operating Partnership, L.P., a Delaware limited partnership, Strategic
Storage Growth Trust, Inc., a Maryland corporation, Strategic Storage Operating
Partnership II, L.P., a Delaware limited partnership, Strategic Storage Trust
II, Inc., a Maryland corporation, Strategic Storage Trust IV, Inc., a Maryland
corporation and/or Strategic Storage Operating Partnership IV, L.P., a Delaware
limited partnership, has a direct or indirect ownership interest, (iii) a real
estate investment trust of which Purchaser or an affiliate of Purchaser is the
external advisor, or (iv) a Delaware statutory trust of which Purchaser or an
affiliate of Purchaser is the signatory trustee; provided, however, that, until
the consummation of the Closing, no such assignment shall release or relieve
Purchaser of any liability hereunder.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

19



--------------------------------------------------------------------------------

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit up to and including appellate levels and fees to determine
and collect fees.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

9.13 Exhibits. The following schedules, exhibits and other documents are
attached to this Agreement and incorporated herein by this reference and made a
part hereof for all purposes:

 

  (a) Schedule A, List of Due Diligence Documents

 

  (b) Schedule B, List of Plans and Specifications

 

  (c) Exhibit A, Legal description of the Land

 

  (d) Exhibit B, Form of the Deed

 

  (e) Exhibit C, Form of the Non-Foreign Affidavit;

 

  (f) Exhibit D, Form of the Assignment of Personal Property

 

  (g) Exhibit E, Construction Agreement

 

  (h) Exhibit F, Form of the Assignment of Contractor Warranties

 

  (i) Exhibit G, Form of the Assignment of Subcontractor Warranties

 

  (j) Exhibit H, Form of the Assignment of Architect’s Warranties

 

  (k) Exhibit I, Form of the Seller’s Construction Warranty

 

  (l) Exhibit J, Digital Assets

9.14 Memorandum of Contract. Purchaser shall be entitled to record, at
Purchaser’s expense a memorandum of this Agreement in the Official Records of
Palm Beach County, Florida, providing notice to the public of this Agreement as
well as Purchaser’s rights hereunder. If Purchaser proceeds to record the
aforesaid memorandum but does not give the Closing Notice, Purchaser shall,
within (3) days of the termination of this Agreement, record a release of the
memorandum in the Official Records of Palm Beach County, Florida.

9.15. Tax-Deferred Exchange. Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange. Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

 

20



--------------------------------------------------------------------------------

9.16 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall
disclose the Purchase Price or any other economic terms of this transaction, and
each party agrees to use best efforts to prevent disclosure of any such
restricted information by any third party. Notwithstanding the foregoing,
(i) each party shall be entitled to make disclosures concerning this Agreement
and materials provided hereunder to its lenders, attorneys, accountants,
employees, agents and other service professionals as may be reasonably necessary
in furtherance of the transactions contemplated hereby, (ii) Purchaser shall be
entitled to make disclosures concerning this transaction and materials provided
hereunder to its potential debt and equity sources, and (iii) each party shall
be entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with (a) any court order,
(b) the directive of any applicable governmental authority, or (c) any
applicable securities law, rule and/or regulation. The provisions of this
Section 9.16 shall survive Closing or any termination of this Agreement.

9.17 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.18 Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content
satisfactory to Purchaser, executed by Seller, Gary Cardamone and Jason Canin
(collectively, the “Restricted Parties”). The Non-Compete Agreement shall
provide that neither the Restricted Parties nor any of their respective
principals, partners, members, managers, directors, officers, shareholders
and/or affiliates may directly or indirectly develop, own, lease, manage or
operate a self storage facility for a period of three (3) years subsequent to
the Closing within a three (3) mile radius of the Property.

9.19 Cooperation with Purchaser’s Auditors. From the Effective Date through and
including seventy five (75) days after the Closing Date, Seller shall provide to
Purchaser (at Purchaser’s expense) copies of, or shall provide Purchaser access
to, the books and records with respect to the ownership, management, maintenance
and operation of the Property and shall furnish Purchaser with such additional
information concerning the same as Purchaser shall reasonably request and which
is in the possession or control of Seller, or any of its affiliates, agents, or
accountants, to enable Purchaser or its assignee, to file its or their Form 8-K,
if, as and when such filing may be required by the Securities and Exchange
Commission. At Purchaser’s sole cost and expense, Seller shall allow Purchaser’s
auditor, CohnReznick LLP, or any successor auditor selected by Purchaser) to
conduct an audit of the income statements of the Property for the calendar year
prior to Closing (or to the date of Closing) and the two (2) prior years, and
shall cooperate (at no cost to Seller) with Purchaser’s auditor in the conduct
of such audit. The provisions of this Section 9.19 shall survive Closing.

9.20 Force Majeure. Notwithstanding anything herein to the contrary, Purchaser
shall not be in default under this Agreement and Seller shall not have a right
to terminate this Agreement for delay in performing hereunder by Purchaser if
such delay is caused by conditions beyond Purchaser’s control, including, but
not limited to, acts of God, government restriction, wars, insurrections and/or
any other cause beyond the reasonable control of Purchaser (including
mechanical, electronic, or communication failure), and any period for
Purchaser’s performance hereunder shall be extended by one day for each day of
delay caused by events described above in this Section 9.20.

 

21



--------------------------------------------------------------------------------

9.21 Environmental. In the event that Purchaser determines, prior to Closing,
that there are conditions on, at or relating to the Property which are in
non-compliance with Environmental Requirements or the possibility that Hazardous
Materials may exist on or under the Property that will require remediation under
any applicable federal or state laws, then, notwithstanding anything to the
contrary contained herein, Purchaser may terminate this Agreement on or before
the Closing Date upon written notice to Seller, in which event, the Earnest
Money shall be immediately returned to Purchaser, without the consent or joinder
of Seller being required and notwithstanding any instructions to the contrary
which might be provided by Seller, and thereafter neither party hereto shall
have any further rights or obligations under this Agreement except for the
Surviving Obligations.

9.22 Earn Out Consideration. As additional consideration for the Property,
within ten (10) business days after the forty eighth (48th) month following the
Closing Date, Purchaser shall pay Seller an amount equal to the following (the
“Earn Out Consideration”): (y) the amount by which the Net Operating Income (as
hereinafter defined) for the Property for the trailing 12-month period prior to
the forty eighth (48th) month following the Closing Date exceeds One Million
Three Hundred Fifty Thousand and No/100 Dollars ($1,350,000.00); divided by
(z) eight and one quarter percent (8.25%), not to exceed the sum of One Million
Eight Hundred Thousand and no/100 Dollars ($1,800,000.00). This provision is
intended to survive the Closing.

As used herein, the term “Net Operating Income” shall mean and refer to gross
revenue generated from the Property (including revenue from the sale of tenant
insurance and merchandise), minus commercially reasonable operating expenses
directly associated with the Property, based on Purchaser’s management company’s
yearly operating statements, that are consistent with normal industry standards.

Notwithstanding the foregoing, in the event that Purchaser elects to sell,
transfer or otherwise convey its entire interest in the Property to an unrelated
third party, including a sale of membership interest or stock interest in
Purchaser, prior to the forty eighth (48th) month following the Closing Date,
then in connection with the closing of such transaction, Purchaser shall cause
the buyer to assume Purchaser’s obligations under this Section 9.22 with respect
to payment of the Earn Out Consideration, pursuant to a written instrument in
form reasonably acceptable to Seller.

[Signature page to follow and remainder of page intentionally left blank]

 

22



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

SELLER: Nuvo Riverside, LLC, a Florida limited liability company By:   /s/ Gary
Cardamone

Name: Gary Cardamone Title: Manager Date: August 18, 2017 PURCHASER: SST IV
Acquisitions, LLC, a Delaware limited liability company

By:   /s/ H. Michael Schwartz

Name: H. Michael Schwartz Title: Chief Executive Officer Date: August 18, 2017

The undersigned Title Company hereby acknowledges receipt of (i) a fully
executed copy of this Agreement on the 18th day of August, 2017, and (ii) the
Two Hundred Fifty Thousand and no/100 Dollar ($250,000.00) earnest money deposit
on the 18th day of August, 2017, and agrees to hold and dispose of the Earnest
Money strictly in accordance with the provisions of this Agreement. Seller and
Purchaser hereby designate the Title Company as the “Real Estate Reporting
Person” with respect to the transaction contemplated by this Agreement, for
purposes of compliance with Section 6045(e) of the Tax Reform Act of 1986, as
amended, and the Title Company, by its execution below, hereby accepts such
designation.

 

TITLE COMPANY: Old Republic National Title Insurance Company

By:   /s/ Cheryl Tauscher

Name: Cheryl Tauscher Title: Escrow Officer

 

23